DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 30, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 30, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pat Num 5,502,287) in view of Lang et al (Pat Num 4,012,577, herein referred to as Lang).    Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).  With respect to claim 2, Nguyen discloses the wiring member (32, Fig 4) comprising a plurality of wire-like transmission members (34, 36, 38), wherein each including a transmission wire body (i.e. conductor) and a coat (i.e. insulation) covering the transmission wire body (i.e. conductor, Col 6, lines 58-65) and a flattening member (33) keeping the plurality of wire-like transmission members (34, 36, 38) in a flat state (Fig 4), wherein the plurality of wire-like transmission members (34, 36, 38), are divided into a plurality of groups (i.e. three groups), each including one or a plurality of wire-like transmission members (34, 36, 38), and at least one group (i.e. two groups) including the plurality of wire-like transmission members (36, 38) in the plurality of groups (i.e. two groups) is bundled by a banding member (37 & 42, respectively), and the banding member (37 & 42) and the flattening member (33) are separate from each other (Fig 4), and only one or some of the plurality of groups (i.e. two groups) are banded by the banding member (37 & 42, Fig 4), wherein the flattening member (33) includes a first flattening member (Fig 4) which is a member formed separately from the plurality of wire like transmission members (34, 36, 38) and includes a sheet material having flexibility capable of being bent in a thickness direction (Col 4, lines 16-33) and sandwiching the plurality of wire-like transmission members and the banding member (33, as shown in Fig 2).   With respect to claim 8, Nguyen discloses that the first flattening member (33) includes a banding connection member binding (37 & 42, Fig 4) and connecting each group (i.e. two group) while dividing the plurality of wire-like transmission members (34, 36, 38) into a plurality of groups (i.e. three groups, Fig 4).  With respect to claim 10, Nguyen discloses that a groove is not formed in the sheet material which is the first flattening member (33, Fig 10).
	While Nguyen teaches that the coat of the plurality of wire line transmission member (34) in a group which is not banded by the banding member (37 & 42), is made of a low surface energy (i.e. it is difficult to adhere to, Col 6, lines 19-20), Nguyen doesn’t specifically state the transmission member (34) is not bonded to the sheet material (claim 2), nor the flattening member including a second flattening member which is a member molded in a state where the plurality of wire like transmission members are embedded in the second flattening member (claim 9).
	Lang teaches a multi-conductor cable (Figs 1-8) that overcomes the time-consuming problems of separating the cable for termination purposes without appreciably affecting the electrical characteristics of the cable (Col 2, lines 18-26).  Specifically, with respect to claim 2, Lang teaches a multi-conductor cable (10a, Fig 6) comprising a plurality of wire-like transmission members (12a, 12a, 12a, 12a), wherein each including a transmission wire body (13a) and a coat (14a) covering the transmission wire body (13a) and a flattening member (22a, 24a) keeping the plurality of wire-like transmission members (12a, 12a, 12a, 12a) in a flat state (Fig 6), wherein the plurality of wire-like transmission members (12a, 12a, 12a, 12a), are divided into a plurality of groups (i.e. two groups), each including one or a plurality of wire-like transmission members (12a, 12a, 12a, 12a), wherein the flattening member (22a, 24a) includes a first flattening member (22a) which is a member formed separately from the plurality of wire like transmission members (12a, 12a, 12a, 12a) and wherein the coat (14a) of the wire like transmission member (12a, 12a, 12a, 12a) are not bonded to the sheet material (22a, Col 5, lines 56-68).  With respect to claim 9, Lang discloses that the flattening member (22a, 24a) includes a second flattening member (24a) which is a member molded in a state wherein the plurality of wire like transmission members (12a, 12a, 12a, 12a) are embedded in the second flattening member (14a, Fig 6, i.e. conductors sit in the grooves of film 14a).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of Nguyen to comprise the ungrouped transmission member to be not bonded to the sheet material, while the flattening member includes a second flattening member which is a member molded in a state where the plurality of wire like transmission members are embedded in the second flattening member configuration as taught by Lang because Lang teaches that such a configuration provides a multi-conductor cable (Figs 1-8) that overcomes the time-consuming problems of separating the cable for termination purposes without appreciably affecting the electrical characteristics of the cable (Col 2, lines 18-26).  
Claims 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pat Num 5,502,287) in view of Lang (Pat Num 4,012,577), as applied to claim 2 above (herein referred to as modified Nguyen), further in view of Chevrier (Pat Num 3,663,739).  Modified Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).  
	While modified Nguyen discloses the wiring member (32) comprising a flattening member (33), Nguyen doesn’t necessarily disclose the wiring member comprising a reinforcement member reinforcing a part of a portion flattened by the sheet material (claim 5), nor the first flattening member including a grooved housing member in which a plurality of grooves house some of the plurality of wire like transmission members (claim 6), nor the first flattening member includes a route regulation member having stiffness capable of regulating routes of the plurality of wire-like transmission members (claim 7), nor the first flattening member comprising two first flattening members that sandwich the plurality of wire like transmission members (claim 11), nor a dimension of the reinforcement member in a longitudinal direction of the plurality of wire-like transmission members is smaller than a dimension of the sheet material in the longitudinal direction, and a dimension of the reinforcement member in a width direction of the plurality of wire-like transmission members is greater than a dimension of the sheet material in the width direction (claim 12).
	Chevrier teaches a wiring member (Figs 1-10) that allows for uniformity, that results in constant impedance and good impedance matching, while also providing shielding for the plurality of conductors (Col 1, lines 13-37).  Specifically, with respect to claim 5, Chevrier teaches a cable (Fig 6) comprising a plurality of wire-like transmission members (32, 32), and a flattening member (1) keeping the plurality of wire-like transmission members (32, 32) in a flat state (Fig 6), wherein the wiring member (32, 32) may comprise a reinforcement member (3) reinforcing a part of a portion flattened by the sheet material (1).   With respect to claim 6, Chevrier teaches a cable (Fig 4) comprising a plurality of wire-like transmission members (21, 22), wherein each including a transmission wire body (21) and a coat (22)  covering the transmission wire body (22) and a flattening member (1) keeping the plurality of wire-like transmission members (21, 22) in a flat state (Fig 4), wherein the first flattening member (1) includes a grooved housing member (Fig 4) in which a plurality of grooves (19, 20) housing some of the plurality of wire-like transmission members (21,22) are formed (Col 2, lines 58-75).   With respect to claim 7, Chevrier teaches that the first flattening member (1) may include a route regulation member (2) having stiffness capable of regulating routes of the plurality of wire-like transmission members (32, 32, Col 3, lines 15-28).  With respect to claim 11, Chevrier teaches that the flattening member (1) includes a two first flattening member (1 & 4) that sandwich the plurality of wire like transmission members (32, 32, Fig 6).  With respect to claim 12, Chevrier teaches a dimension of the reinforcement member (3) in a longitudinal direction of the plurality of wire-like transmission members (32, 32) is the same as dimension of the sheet material (1) in the longitudinal direction, and a width direction of the plurality of wire-like transmission members (32, 32) that is the same as dimension of the sheet material (1) in the width direction (Fig 6).
	With respect to claims 5-7 and 11, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of modified Nguyen to comprise the first flattening member comprising a groove housing member having a plurality of grooves configuration as taught by Chevrier because Chevrier teaches that such a configuration provides a wiring member (Figs 1-10) that allows for uniformity, that results in constant impedance and good impedance matching, while also providing shielding for the plurality of conductors (Col 1, lines 13-37) and since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
  	With respect to claim 12, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of modified Nguyen to comprise a dimension of the reinforcement member in a longitudinal direction of the plurality of wire-like transmission members is smaller than a dimension of the sheet material in the longitudinal direction, and a dimension of the reinforcement member in a width direction of the plurality of wire-like transmission members is greater than a dimension of the sheet material in the width direction and since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pat Num 5,502,287) in view of Lang (Pat Num 4,012,577), as applied to claim 2 above (herein referred to as modified Nguyen), further in view of Huang et al (Pat Num 9,431,784, herein referred to as Huang).  Modified Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).  
	However, modified Nguyen doesn’t necessarily disclose the banding connection member passing between the plurality of groups in a zig-zag manner along a longitudinal direction of the plurality of wire like transmission members (claim 13), nor the banding connection member extending to cross at least a first group and a second group of the plurality of groups of wire like transmission members, wherein the first group and the second group are adjacent to each other and the banding connection member extends from the bottom of the first group toward the top of the second group (claim 14).
	Huang teaches a wiring member (Figs 1-2) comprising a banding connection member that prevents breakage of the plurality of wire like transmission members, when the cable is bent or slid, since stress can be effectively released by moving the electrical wires in the width direction of the flat cable at a bent portion (Col 4, lines 43-48).  Specifically, with respect to claims 13 & 14, Huang teaches a wiring member (1, Fig 1) comprising a plurality of transmission members (2), wherein the transmission members (2) each comprise a banding connection member (3) passing between the adjacent transmission members (2’s) in a zig zap manner along the longitudinal direction of the plurality of transmission members (2, 2, Fig 1), wherein the banding member (3) extends across a first transmission member (2) and a second transmission member (2), wherein the two transmission members (2, 2) are adjacent (Fig 1) and the banding member (3) extends from the bottom of the first transmission member (2) toward the top of the second transmission members (2,2, Fig 1).
	With respect to claims 13 & 14, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of modified Nguyen to comprise the banding connection member passing between the plurality of groups in a zig-zag manner along a longitudinal direction of the plurality of wire like transmission members, wherein the first group and the second group are adjacent to each other and the banding connection member extends from the bottom of the first group toward the top of the second group configuration as taught by Huang because Huang teaches that such a configuration provides a wiring member (Figs 1-2) comprising a banding connection member that prevents breakage of the plurality of wire like transmission members, when the cable is bent or slid, since stress can be effectively released by moving the electrical wires in the width direction of the flat cable at a bent portion (Col 4, lines 43-48).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cable assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 8, 2022